                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARISOL VASQUEZ,                                    Case No.18-cv-04166-SK
                                                         Plaintiff,
                                   8
                                                                                             ORDER OF CONDITIONAL
                                                  v.                                         DISMISSAL
                                   9

                                  10     WALMART INC.,                                       Re: Dkt. No. 17
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The parties hereto, by their counsel, having advised the Court that they have agreed to a

                                  14   settlement of this case,

                                  15           IT IS HEREBY ORDERED that this case be dismissed without prejudice; provided,

                                  16   however, that if any party hereto shall certify to this Court, within sixty days, with proof of service

                                  17   of a copy thereon on opposing counsel, that the agreed consideration for said settlement has not

                                  18   been delivered over, the foregoing Order shall stand vacated and this case shall forthwith be

                                  19   restored to the calendar to be set for trial.

                                  20   Dated: October 9, 2018

                                  21                                                    ______________________________________
                                                                                        SALLIE KIM
                                  22                                                    United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
